


AMENDED EXCHANGE AGREEMENT




This Exchange Agreement is made as of August 7, 2006, by and between Probe
Manufacturing, Inc., a Nevada corporation (the “Company”), and Reza Zarif (the
“Purchaser”).




RECITALS

WHEREAS, pursuant to a securities purchase agreement dated December 31, 2004
(the “Original Purchase Agreement”), the company sold 4,500 shares of the
Company’s Series B Convertible Preferred Stock, par value $.001 per share, (the
“Original Preferred Stock”), which are convertible into shares of commons stock,
par value $0.001 per share and otherwise have the rights, preference,
privileges, powers and restrictions set forth in a Certificate of Designation
filed with the Secretary of State of Nevada on December 31, 2004.




WHERAS, the Company and the Purchaser desire that the Purchaser exchange all of
the Series B Convertible Stock currently owned by Purchasers for shares of the
Company’s newly designated Series C Convertible Preferred Stock (the “Exchanged
Preferred Stock”) upon the terms and conditions set forth herein (the
“Exchange”).




WHEREAS, the Exchange is intended to qualify as a private placement transaction
under Section 4(2) of the Securities Act of 1933, as amended.




NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




AGREEMENTS




SECTION 1

AUTHORIZATION AND EXCHANGE OF THE SHARES




1.1



Authorization of the Shares.  




(a)

The Company has authorized, or before the Closing (as defined in Section 2.1
below) will have authorized, a new series of preferred stock, designated as
“Series C Convertible Preferred Stock”, which shall have the rights, preferences
and privileges provided for in the Designation.  




(b)

In addition, prior to the Closing, the Company shall have authorized the
issuance   to the Purchaser(s) of up to Four Thousand and Five Hundred (4,500)
shares (the “Shares”) of the Series C Preferred Stock, which shall have the
rights, preferences and privileges provided for in the Designation.




1.2

Exchange of the Shares.  At the Closing, (i) the Purchaser shall deliver to, or
as directed by the Company stock certificates representing the Original
Preferred Stock and (ii) the Company shall deliver to the purchasers stock
certificates, registered in the name of the Purchaser, representing the Exchange
Preferred Stock.  




1.3

Exchange Preferred Stock.  The Exchange Preferred Stock shall have the rights,
preferences and privileges as set forth in the Certificate of Designation
attached hereto as Exhibit A to be filed prior to Closing by the Company with
the Secretary of State of Delaware.  Each share of Original Preferred Stock
shall be convertible into 1 share of the Exchange Preferred Stock.  Each share
of Preferred Stock shall be convertible into shares of Common Stock in
accordance with the terms of the Certificate of Designation.  




1.4

Original Preferred Stock.  Effective as of the Closing Date, all Original
Preferred Stock owned by the Purchaser shall be canceled.




1.5

Warrants.  The holders of Series C Convertible Preferred Stock shall receive one
A Warrant and one B warrant for every share of common stock received from
converting a share of Series C Convertible Preferred stock of the Company’s A
and B Warrants pursuant to the terms and conditions of the Company’s Series A
and B warrant agreement as amended attached hereto as Exhibit B and C and
incorporated by reference.







SECTION 2

CLOSING DATE; DELIVERY




2.1

Closing Date.  The closing date shall be the date upon which this Agreement is
executed by the parties to this Agreement (the “Closing Date”).  










SECTION 3

COMPANY REPRESENTATIONS AND WARRANTIES




Except as disclosed in the Schedules attached hereto, the Company makes the
following representations and warranties to the Purchaser:




3.1



Organization and Standing.  Each of the Company and its subsidiaries (i) is a
corporation duly organized and validly existing under the laws of its respective
jurisdiction of incorporation and is in good standing as a domestic corporation
under the laws of said state or country, (ii) has all requisite corporate power
and authority to own and lease its properties and to conduct its business as
presently conducted, and (iii) is duly qualified or licensed to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
nature of its business or its ownership or leasing of property requires such
qualification, except where the failure to be so qualified does not and is not
reasonably expected to (x) individually or in the aggregate, have a material
adverse effect on the properties, business, results of operations, condition
(financial or otherwise), affairs or prospects of the Company and its
subsidiaries, taken as a whole, (y) interfere with or impair the Company’s
ability to perform its obligations under this Agreement, or (z) interfere with
or prevent the consummation of any of the transactions contemplated by said
instruments (any of the events set forth in clauses (x), (y) or (z), a “Material
Adverse Effect”).




3.2

Corporate Power.  The Company has all requisite legal and corporate power to
execute and deliver this Agreement, to exchange and issue the Shares, to issue
the Conversion Stock issuable upon conversion of the Shares, and to carry out
and perform its obligations under the terms of this Agreement and under the
terms of all other agreements and other documents executed in connection
herewith.




3.3

Capitalization.  The authorized capital stock of the Company upon the filing of
the Designation with the Secretary of State of the State of California will
consist of (a) 100,000,000 shares of Common Stock of which 3,577,364 shares are
issued and outstanding, and (b) 10,000,000 shares of Preferred Stock of which
(i) 440 shares Series A Convertible Preferred Stock of which 440 are issued and
outstanding and (ii) Twenty Thousand (20,000) shares of Series B Convertible
Preferred Stock of which 12,500 and (iii) 10,000 shares shall be designated as
“Series C Convertible Preferred Stock.  All of the outstanding shares of Common
Stock and all of the shares of Series A, B and C Preferred Stock when issued and
sold, will be, validly issued, fully paid and non-assessable, and free of any
liens or encumbrances.  The Series C Preferred Stock shall have the rights,
preferences, privileges and restrictions set forth in the Designation attached
hereto as Exhibit A.  




3.4

Authorization.  The execution, delivery and performance of this Agreement, and
any other agreements related to this Agreement, by the Company have been
properly and duly authorized by all requisite corporate action.  In addition,
all other actions taken by the Company in connection with the transactions
contemplated by this Agreement were properly and duly authorized by all
requisite corporate action.  This Agreement and all documents and agreements
executed in connection herewith, constitute valid and binding obligations of the
Company.  The issuance and sale of the Shares will not give rise to any
preemptive rights or rights of first refusal on behalf of any person in
existence on the date hereof.




3.5

Conversion Stock.  The Conversion Stock has been duly and validly reserved for
issuance.




3.6

Accuracy of Reports.  All reports, if any, delivered by the Company under this
Agreement, have been duly filed, and the requirements of their respective forms
(as of their respective filing dates), were complete and correct in all material
respects as of the dates at which the information was furnished, and none
contains (as of their respective dates of filing) any untrue statement of a
material fact nor omitted to state a material fact necessary in order to make
the statements made therein, in light of the circumstances in which made, not
misleading.  




3.7

Financial Statements and Changes.  All financial reports and materials provided
by the Company are true and accurate reflection of the Company’s current
financial situation and nothing has been omitted which could have a material
adverse effect.




3.8

No Conflict.  The provisions of each of this Agreement and the Designation do
not constitute any violation, or conflict with or constitute a default under,
any indenture, mortgage, deed of trust or other agreement, instrument, court
order, judgment, decree, statute, rule or regulation (each a “Term” and
collectively the “Terms”) to which the Company or any of its subsidiaries is a
party or by which it is bound.  The execution, delivery and performance of and
compliance with this Agreement, the issuance of the Securities pursuant to the
terms hereof and the performance of the Company’s obligations hereunder and
thereunder (i) will not result in any violation or be in conflict with or
constitute a default under any Term, (ii) will not result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Company or its subsidiaries pursuant to any such Term, and (iii)
will not conflict with or violate any applicable law, rule, regulation,
judgment, order or decree of any government, governmental instrumentality or
court having jurisdiction over the Company, any of its subsidiaries, or any of
the Company’s or subsidiaries’ assets or properties, subject to such exceptions
as would not have a Material Adverse Effect.




3.9

Governmental Consents.  No consent, approval or authorization of, or
designation, declaration or filing with, any federal, state or foreign
governmental authority is required on the part of the Company in connection with
the valid execution and delivery of this Agreement, the offer, sale or the
issuance of the Securities or the consummation of any other transaction
contemplated hereby, except (i) the filing of the Designation in the office of
the State of California, and (ii) if required, qualifications or filings in
connection with exemptions under any applicable state “blue sky” laws and
Federal securities laws, which qualifications or exemptions, if required, will
have been obtained and will be effective on the Closing Date, or will be
obtained or filed after the Closing Date within the prescribed time in order to
secure such exemptions or qualifications.




3.10

Patents, Trademarks, Etc.  The Company and its subsidiaries own or have the
right, or prior to the Closing will own or have the right, to use all patents,
trademarks, service marks, trade names, copyrights, licenses and rights
necessary to their business as now conducted, as conducted at the time of the
Closing and as contemplated being conducted thereafter, and, are not infringing
upon any person’s or company’s rights under or with respect to any of the
foregoing.  Neither the Company nor any of its subsidiaries has received any
written communications alleging that the Company or a subsidiary has violated
any patent, trademark, service mark, trade name, copyright or trade secret or
other proprietary right of any other person or entity.    




3.11

Litigation.  Except as set forth on Schedule 3.11, there is no suit, action or
proceeding pending or affecting the Company or any of its subsidiaries, nor is
there any judgment, decree, injunction, rule or order of any governmental entity
or arbitrator outstanding against the Company or any of its subsidiaries.




3.12

Compliance with Laws.  The Company is not in violation of any applicable
statute, rule, regulation, order or restriction of any domestic or foreign
government or any instrumentality or agency thereof in respect of the conduct of
its business or the ownership of its properties, which could reasonably be
expected to have a Material Adverse Effect.




3.13

Offering of the Shares.  Neither the Company nor any person acting on its behalf
has taken or will take any action (including, without limitation, any offering
of any securities of the Company under circumstances which would require, under
the Securities Act of 1933, as amended (the “Securities Act”), the integration
of such offering with the offering and sale of the Securities) which might
subject the offering, issuance or sale of the Securities to the registration
requirements of the Securities Act.




3.14

Finder’s Fee.  The Company represents and warrants that no finders or brokers
have been retained or used in connection with the transactions contemplated by
this Agreement.




0.15

Tax Matters.   Except as set forth on Schedule 3.15, the Company and each of its
subsidiaries has timely filed with the appropriate taxing authority all tax
returns required to be filed by it or has timely requested extensions and any
such request has been granted and has not expired.  Each such tax return is
complete and accurate in all respects.  All taxes shown as owed by the Company
or any of its subsidiaries on any tax return or claimed or asserted to be due,
from or with respect to any of them, have been paid, except for taxes being
contested in good faith and for which adequate reserves have been taken.  The
Company and each of its subsidiaries have properly made due and sufficient
accruals for all taxes for such periods subsequent to the periods covered by
such tax returns as required by GAAP.  None of the Company or any of its
subsidiaries are being audited or examined by any taxing authority with respect
to any tax or is a party to any pending action or proceedings by any taxing
authority for assessment or collection of any tax, and no claim for assessment
or collection of any tax has been asserted against it or any of its
subsidiaries.  No claim has been made by any authority in a jurisdiction where
the Company or any of its subsidiaries does not file tax returns that it is or
may be subject to taxation by that jurisdiction.  There is no dispute or claim
concerning any tax liability.




3.16

Environmental Matters.  Each of the Company and its subsidiaries has obtained,
and now maintains as currently valid and effective, all permits, certificates of
financial responsibility, and other governmental authorizations (collectively,
“Environmental Permits”) that are required to be obtained by the Company or any
of its subsidiaries under any state, federal, municipal, foreign or other
environmental laws, rules or regulations applicable to any aspect of the Company
or such subsidiary, including, but not limited to, in connection with the
operation of its businesses and properties (“Environmental Laws”).  Each of the
Company and its subsidiaries has been in compliance with all terms and
conditions of the Environmental Permits and all Environmental Laws and no
liability exists under any Environmental Laws or otherwise with respect to prior
operations or activities.  







SECTION 4

PURCHASER REPRESENTATIONS AND WARRANTIES




The Purchaser represents and warrants to the Company, as follows:




4.1



Investment Intent.




(a)

Purchaser has substantial experience in business and financial matters and is
capable of evaluating the merits and risks of its investment in the Company and
is able to bear the economic risks of its investment.




(b)

Purchaser is an “accredited investor” as defined in Rule 501(a)(3) of Regulation
D of the Securities Act.




(c)

Purchaser is acquiring the Securities for investment for its own account and not
with a view to, or for resale in connection with, any distribution thereof.
 Purchaser understands that the Securities have not been registered under the
Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, which depends upon, among other things, the
bona fide nature of the investment intent as expressed herein.




(d)

Purchaser acknowledges that the Securities must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available.  Purchaser is aware of the provisions of Rule 144
promulgated under the Securities Act (“Rule 144”) which permit limited resale of
securities purchased in a private placement subject to the satisfaction of
certain conditions, including the existence of a public market for the shares,
the availability of certain current public information about the Company, the
resale occurring not less than one year after a party has purchased and paid for
the security to be sold, the sale being through a “broker’s transaction” or in a
transaction directly with a “market maker” (as provided by Rule 144(f)) and the
number of shares being sold during any three-month period not exceeding
specified limitations.




4.2

Corporate Power.  Purchaser has all requisite legal and corporate power to
execute and deliver this Agreement and to carry out and perform its obligations
under the terms of this Agreement.




4.3

Authorization.  The execution, delivery and performance of this Agreement by the
Purchaser has been duly authorized by all requisite corporate action, and this
Agreement constitutes a valid and binding obligation of Purchaser enforceable in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors, and rules of law governing
specific performance, injunctive relief or other equitable remedies.




4.4

Finder’s Fee.  Purchaser represents and warrants that no finders or brokers have
been retained or used in connection with the transactions contemplated by this
Agreement.










SECTION 5

CONDITIONS TO CLOSING




5.1

Conditions to Purchaser’s Obligations.  The obligation of the Purchaser to
exchange the Shares at the Closing is subject to the fulfillment to the
reasonable satisfaction of the Purchaser, on or prior to the Closing Date, of
the following conditions any of which may be waived in writing, in whole or in
part, by the Purchaser:




(a)

The representations and warranties made by the Company in Section 3 hereof shall
be true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date;




(b)

All covenants, agreements and conditions contained in this Agreement to be
performed by the Company on or prior to the Closing Date shall have been
performed or complied with in all material respects; and




(c)

The Designation shall have been filed with and accepted by the Nevada Secretary
of State.







5.2

Conditions to Company’s Obligations.  The Company’s obligation to exchangel and
issue the Shares to the Purchaser at the Closing is subject to the fulfillment
to the Company’s reasonable satisfaction, on or prior to the Closing Date, of
the following conditions, any of which may be waived in writing, in whole or in
part, by the Company:




(a)

The representations and warranties made by the Purchaser in Section 4 hereof
shall be true and correct in all material respects when made, and shall be true
and correct in all material respects on the Closing Date;




(b)

All covenants, agreements and conditions contained in this Agreement to be
performed by the Purchaser on or prior to the Closing Date shall have been
performed or complied with in all material respects; and




SECTION 6

COVENANTS




6.1

Additional Documents and Further Assurances.  Each party hereto, at the request
of the other party hereto, shall execute and deliver such other instruments and
do and perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.







SECTION 7

INDEMNIFICATION




7.1

Indemnification. The parties hereby agree to indemnify, defend and hold each
other and their affiliates harmless from and against any and all costs, losses,
liabilities, damages, lawsuits, deficiencies, claims and expenses, including
without limitation, interest, penalties, reasonable attorneys’ fees and all
amounts paid in investigation, defense or settlement of any of the foregoing (,
incurred in connection with, arising out of, resulting from, or incident to, any
breach of any representation or warranty made by such party in this Agreement.







SECTION 8

MISCELLANEOUS




8.1

Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to the Company or the Purchaser, upon any breach or default
under this Agreement, shall impair any such right, power or remedy, nor shall it
be construed to be a waiver of any such breach or default, or any acquiescence
therein, or of any similar breach or default thereafter occurring; nor shall any
waiver of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character by the Company or the Purchaser of any breach
or default under this Agreement, or any waiver by the Company or the Purchaser
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in writing, and all
remedies, either under this Agreement, or by law or otherwise afforded to the
Company or the Purchaser, shall be cumulative.




8.2

Waivers and Amendments.  This Agreement and the provisions hereof may not be
waived or amended except pursuant to a written instrument signed by the required
party or parties as aforesaid.




8.3

Severability.  In the event that any provision of this Agreement shall be deemed
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.




8.4

Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.




8.5

Notices, Etc.  All notices and other communications required or permitted
hereunder shall be in writing and shall be delivered either (i) personally, (ii)
by facsimile transmission, or (iii) by a nationally recognized overnight
courier, in each case with all delivery or postal charges pre-paid, and in each
case, addressed attention: President.  All notices and communications shall be
sent or delivered to the address or fax number, as applicable, for the
applicable party as set forth on the signature page of this Agreement, or at
such other address or fax number as the applicable party shall have furnished in
writing to the other party (or its transferees).  Each such notice or
communication, addressed and posted as aforesaid, shall for all purposes of this
Agreement be treated as effective or having been given (i) when delivered, if
delivered personally, (ii) the business day on which the notice or communication
is sent, if delivered by facsimile transmission, or (iii) upon the earlier of
its receipt or two (2) business days after the business day of deposit with a
nationally recognized overnight courier, if delivered by such means.




8.6

Entire Agreement.  This Agreement and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement among the
parties with regard to the subject matters hereof and thereof, and supersede any
and all prior agreements and understandings among the parties.




8.7

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of California as they apply to
contracts entered into and wholly to be performed within such state, and without
reference to its principles of conflicts of law or choice of law.




8.8

Attorneys’ Fees.  In the event of any litigation in a court of competent
jurisdiction arising in connection with this Agreement and the transactions
contemplated hereby, the prevailing party in judgment shall be entitled to
recover reasonable legal fees and costs in connection with such action including
any appeals.




8.9

Independent Advice of Counsel.  The parties represent and declare that, in
executing this agreement, they relied solely upon their own judgment, belief and
knowledge, and had the ability to seek the advice of their own independently
selected counsel concerning the nature, extent and duration of their duties and
rights contained in this agreement.  The parties further represent and agree
that they have not been influenced by any representations or statements
concerning any matters made by any other party or by any person or attorney
representing any other party.




8.10

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which together shall constitute
one instrument.







[Signatures on following page]











Series C Convertible Preferred Stock Exchange Agreement – PROBE




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first written above.




COMPANY




PROBE MANUFACTURING, INC., a Nevada corporation







By: /s/ Reza Zarif

      Reza Zarif

   

      Chief Executive Officer




Address:       

3050 Pullman Street

Costa Mesa, CA 92626

Fax: (714) 424-2972

       










PURCHASER




REZA ZARIF







By: /s/ Reza Zarif

       

Print Name: Reza Zarif




Print Title: n/a




Address:

_______________________

_______________________

Fax: (___) __-___





2 of 9




Series B Convertible Preferred Stock Purchaser Agreement –PROBE







--------------------------------------------------------------------------------

Schedules to Series B Convertible Preferred Stock Purchase Agreement







Schedule 3.11




Litigation




None.




Schedule 3.15




Tax Matters




None.











3







--------------------------------------------------------------------------------

EXHIBIT A




Certificate of Designation for Series C Convertible Preferred Stock








4







--------------------------------------------------------------------------------

EXHIBIT B




SERIES A WARRANT AGREEMENT




AMENDED AND RESTATED

SERIES A WARRANT PURCHASE AGREEMENT

THE WARRANT REPRESENTED BY THIS CERTIFICATE (AND THE SECURITIES ISSUABLE UPON
EXERCISE HEREOF) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE
DISPOSED OF, AND THE WARRANT MAY NOT BE EXERCISED, EXCEPT IN COMPLIANCE WITH THE
REQUIREMENTS OF, OR AN EXEMPTION UNDER, SUCH ACT.




WARRANT TO PURCHASE FIVE

SHARES OF COMMON STOCK OF

PROBE MANUFACTURING, INC. PER UNIT PURCHASED







This certifies that, for value received, __________________ or its registered
assigns (“Holder”), is entitled to purchase from Probe Manufacturing, Inc., a
Nevada corporation (the “Company”), 5 shares fully paid and non-assessable
shares of the Company’s Common Stock (the “Warrant Shares”) for cash at a price
of $2.00 per share,  for every unit that they purchased in the Company’s Private
Placement Memorandum (the “Stock Purchase Price”), at any time or from time to
time up to and including 5:00 p.m. (Pacific time) November 15, 2006 (the
“Expiration Date”), upon surrender to the Company at its principal offices at
3050 Pullman Street, Costa Mesa, CA 92626 (or at such other location as the
Company may advise Holder in writing) of this Warrant properly endorsed with the
Notice of Exercise attached hereto duly filled in and signed and, except as
provided in Section 2 below, upon payment in cash or by check or wire transfer
of the aggregate Stock Purchase Price for the number of Warrant Shares for which
this Warrant is being exercised determined in accordance with the provisions
hereof.  The Stock Purchase Price and the number of Warrant Shares are subject
to adjustment as provided in Section 4 below.  




This Warrant is subject to the following terms and conditions:







1.  EXERCISE; ISSUANCE OF CERTIFICATES; PAYMENT FOR SALES




The Company agrees that the Warrant Shares purchased under this Warrant will be
and are deemed to be issued to Holder as the record owner of such shares as of
the close of business on the date on which this Warrant will have been
surrendered and payment made for such shares.  Certificates for the Warrant
Shares so purchased, together with any other securities or property to which
Holder is entitled upon such exercise, will be delivered to Holder by the
Company at the Company’s expense within five business days after the rights
represented by this Warrant have been so exercised.  In case of a purchase of
less than all the Warrant Shares, the Company will cancel this Warrant and
execute and deliver a new Warrant of like tenor for the balance of the Warrant
Shares purchasable under the Warrant surrendered upon such purchase to Holder
within a reasonable time.  Each stock certificate so delivered will be in such
denominations of the Company’s Common Stock as may be requested by Holder and
will be registered in the name of Holder.







2.  NET EXERCISE RIGHT




2.1

Right to Net Exercise.  In addition to, and without limiting, the other rights
of Holder hereunder, Holder will have the right (the “Net Exercise Right”) to
exercise this Warrant in part or in total into Warrant Shares as follows at any
time during the term hereof.  Upon exercise of the Net Exercise Right, the
Company will deliver to Holder, without payment by Holder of any Stock Purchase
Price or any cash or other consideration, that number of Warrant Shares computed
using the following formula:




X=Y (A-B)

A




Where:

X=

The number of Warrant Shares to be issued to Holder




Y=

The number of Warrant Shares purchasable pursuant to this Warrant




A=

The Fair Market Value of one Warrant Share as of the Exercise Date




B=

The Stock Purchase Price




2.2

Method of Exercise.

 The Net Exercise Right may be exercised by Holder by the surrender of this
Warrant to the Company at its principal office, together with a written notice
specifying that Holder intends to exercise the Net Exercise Right and indicating
the number of Warrant Shares to be acquired upon exercise of the Net Exercise
Right.  Such exercise will be effective upon the Company’s receipt of this
Warrant, together with the exercise notice, or on such later date as is
specified in the exercise notice (the “Exercise Date”) and, at Holder’s
election, may be made contingent upon the closing of the Company’s initial
public offering of any securities pursuant to a registration statement under the
Securities Act of 1933, as amended (the “Securities Act”).  Certificates for the
Warrant Shares so acquired will be delivered to Holder immediately upon the
Exercise Date.  If applicable, the Company will, upon surrender of this Warrant
for cancellation, deliver a new Warrant evidencing the rights of Holder to
purchase the balance of the Warrant Shares which Holder is entitled to purchase
hereunder.






2.3

Fair Market Value.

 The “Fair Market Value” of a Warrant Share as of a particular date means:  






(a)  if conversion of the Warrant Shares is effective as of the closing of the
Company’s initial public offering of any securities pursuant to a registration
statement under the Securities Act, the “price to public” specified for such
shares in the final prospectus for such public offering;




(b)  if the shares of the Company’s Common Stock are traded on a national
securities exchange or quoted on the National Association of Securities Dealers
National Market System, the average of the closing prices for such shares for
the five trading days immediately prior to the Exercise Date; however, if the
shares of the Company’s Common Stock are traded in another over-the-counter
market, then the average of the mean between the bid and asked prices for such
five trading days; and




(c)  otherwise, the price as determined in good faith by the Board of Directors
of the Company.




2.4

Automatic Exercise.

 Notwithstanding the foregoing, if the aggregate value of the cash, stock or
other property that Holder would have received if Holder had exercised this
Warrant immediately prior to the closing of an Acquisition (as defined below) or
an Asset Transfer (as defined below) exceeds the aggregate Stock Purchase Price
of the Warrant Shares, then this Warrant shall automatically be deemed
exercised, with no notice required by Holder and in lieu of the cash exercise
provided for in this Warrant, on a Net Issuance Exercise basis as described in
Section 2.1 above.  For purposes of this Section 2.4, the value of such stock or
other property will be deemed its fair market value as determined in good faith
by the Board of Directors of the Company. As used herein, “Acquisition” shall
mean any consolidation or merger of the Company with or into any other
corporation or other entity or person, or any other corporate reorganization, in
which the stockholders of the Company immediately prior to such consolidation,
merger or reorganization, own less than 50% of the Company’s voting power
immediately after such consolidation, merger or reorganization, or any
transaction or series of related transactions to which the Company is a party in
which in excess of fifty percent (50%) of the Company’s voting power is
transferred, excluding any consolidation or merger effected exclusively to
change the domicile of the Company.  As used herein, “Asset Transfer” shall mean
a sale, lease or other disposition of all or substantially all of the assets of
the Company.






3.  SHARES TO BE FULLY PAID; RESERVATION OF SHARES




The Company covenants and agrees that all Warrant Shares that may be issued upon
the exercise of the rights represented by this Warrant will, upon issuance, be
duly authorized, validly issued, fully paid and nonassessable and free from all
preemptive rights of any stockholder and free of all taxes, liens and charges
with respect to the issue thereof.  The Company further covenants and agrees
that, during the period within which the rights represented by this Warrant may
be exercised, the Company will at all times have authorized and reserved, for
the purpose of issue or transfer upon exercise or conversion of the subscription
rights evidenced by this Warrant, a sufficient number of shares of the Company’s
authorized but unissued Common Stock, or other securities and property, when and
as required to provide for the exercise or conversion of the rights represented
by this Warrant.  The Company will take all such action as may be necessary to
assure that such shares of the Company’s Common Stock may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of any domestic securities exchange upon which the stock may be
listed.  The Company will not take any action which would result in any
adjustment of the Stock Purchase Price (as defined in Section 4 hereof) if the
total number of shares of the Company’s Common Stock issuable after such action
upon exercise or conversion of all outstanding warrants, together with all
shares then outstanding and all shares then issuable upon exercise of all
options and upon the conversion of all convertible securities then outstanding,
would exceed the total number of shares of the Company’s Common Stock then
authorized by the Company’s Articles of Incorporation.




4.  ADJUSTMENT OF STOCK PURCHASE PRICE AND NUMBER OF SHARES




The Stock Purchase Price and the number of shares purchasable upon the exercise
or conversion of this Warrant will be subject to adjustment from time to time
upon the occurrence of certain events described in this Section 4.




4.1

Subdivision or Combination of Stock.  If the Company at any time subdivides the
outstanding shares of the Company’s Common Stock into a greater number of
shares, the Stock Purchase Price in effect immediately prior to such subdivision
will be proportionately reduced; and conversely, if the Company at any time
combines the outstanding shares of the Company’s Common Stock into a smaller
number of shares, the Stock Purchase Price in effect immediately prior to such
combination will be proportionately increased.  Upon each adjustment of the
Stock Purchase Price, Holder will thereafter be entitled to purchase, at the
Stock Purchase Price resulting from such adjustment, the number of Warrant
Shares obtained by multiplying the Stock Purchase Price in effect immediately
prior to such adjustment by the number of Warrant Shares purchasable pursuant
hereto immediately prior to such adjustment, and dividing the product thereof by
the Stock Purchase Price resulting from such adjustment.




4.2

Dividends In Stock, Other Stock Property, Reclassification.  If at any time or
from time to time the holders of the Company’s Common Stock (or any shares of
stock or other securities at the time receivable upon the exercise of this
Warrant) receive or become entitled to receive, without payment therefor:




(a)  any shares of the Company’s Common Stock or any shares of stock or other
securities which are at any time directly or indirectly convertible into or
exchangeable for Common Stock, or any rights or options to subscribe for,
purchase or otherwise acquire any of the foregoing by way of dividend or other
distribution;




(b)  any cash paid or payable otherwise than as a regular periodic cash dividend
at a rate which is substantially consistent with past practice (or, in the case
of an initial dividend, at a rate which is substantially consistent with
industry practice); or




(c)  any Common Stock or other or additional stock or other securities or
property (including cash) by way of spin-off, split up, reclassification,
combination of shares or similar corporate rearrangement; (other than shares of
the Company’s Common Stock issued as a stock split, adjustments in respect of
which will be covered by the terms of subsection 4.1 above), then and in each
such case, Holder will, upon the exercise or conversion of this Warrant, be
entitled to receive, in addition to the number of Warrant Shares receivable
thereupon, and without payment of any additional consideration thereof, the
amount of stock and other securities and property (including cash in the cases
referred to this Section 4.2 which Holder would hold on the date of such
exercise or conversion had he or it been the holder of record of such Common
Stock as of the date on which holders of the Company’s Common Stock received or
became entitled to receive such shares and/or all other additional stock and
other securities and property.




4.3

Organic Change.  Any recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Company's assets
or other transaction, in each case which is effected in such a way that the
holders of Common Stock are entitled to receive (either directly or upon
subsequent liquidation) equity securities or assets with respect to or in
exchange for Common Stock, is referred to herein as an “Organic Change.”  Prior
to the consummation of any Organic Change, the Company shall make appropriate
provision (in form and substance satisfactory to Holder) to insure that Holder
shall thereafter have the right to acquire and receive, in lieu of or in
addition to (as the case may be) the shares of Common Stock immediately
theretofore acquirable and receivable upon the exercise of this Warrant, such
shares, securities or assets as may be issued or payable with respect to or in
exchange for the number of shares of Common Stock immediately theretofore
acquirable and receivable upon exercise of this Warrant had such Organic Change
not taken place.  In any such case, the Company shall make appropriate provision
(in form and substance satisfactory to Holder) with respect to Holder’s rights
and interests to insure that the provisions of this Section 4 and Section 3
hereof shall thereafter be applicable to the Warrant (including, in the case of
any such consolidation, merger or sale in which the successor entity or
purchasing entity is other than the Company, an immediate adjustment of the
Stock Purchase Price to the value for the Common Stock reflected by the terms of
such consolidation, merger or sale, and a corresponding immediate adjustment in
the number of shares of Common Stock acquirable and receivable upon exercise of
the Warrant, if the value so reflected is less than the Stock Purchase Price in
effect immediately prior to such consolidation, merger or sale).  The Company
shall not effect any such consolidation, merger or sale, unless prior to the
consummation thereof, the successor entity (if other than the Company) resulting
from consolidation or merger or the entity purchasing such assets assumes by
written instrument (in form and substance satisfactory to Holder), the
obligation to deliver to Holder such shares, securities or assets as, in
accordance with the foregoing provisions, Holder may be entitled to acquire.




4.4

Other Notices.  If at any time:




(a) The Company will declare any cash dividend upon the Company’s Common Stock;




(b) The Company will declare any dividend upon the Company’s Common Stock
payable in stock or make any special dividend or other distribution to the
holders of the Company’s Common Stock;




(c) The Company will offer for subscription pro rata to the holders of the
Company’s Common Stock any additional shares of stock of any class or other
rights;




(d) There will be any capital reorganization or reclassification of the capital
stock of the Company, or consolidation or merger of the Company with, or sale of
all or substantially all of its assets to, another corporation;




(e) There will be a voluntary or involuntary dissolution, liquidation or winding
up of the Company; or




(f) The Company will take or propose to take any other action, notice of which
is actually provided to or is required to be provided, pursuant to any written
agreement, to holders of the Company’s Common Stock, then, in any one or more of
said cases, the Company will give, by first class mail, postage prepaid,
addressed to Holder at Holder’s address as shown on the books of the Company,
(x) at least 10 days prior written notice of the date on which the books of the
Company will close or a record will be taken for such dividends, distribution or
subscription rights or for determining rights to vote in respect of any such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up, and (y) in the case of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up, at least 20 days prior written notice of the date when the same will
take place.  Any notice given in accordance with the foregoing clause (x) will
also specify, in the case of any such dividend, distribution or subscription
rights, the date on which the holders of the Company’s Common Stock will be
entitled to exchange their stock for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, sale,
dissolution, liquidation or winding up, as the case may be.




4.5

Certain Events.  If any other event occurs as to which the other provisions of
this Section 4 are not strictly applicable or if strictly applicable would not
fairly protect the purchase rights of Holder in accordance with the essential
intent and principles of such provisions, then the Board of Directors of the
Company will make an adjustment in the number and class of shares available
under the Warrant, the Stock Purchase Price and/or the application of such
provisions, in accordance with such essential intent and principles, so as to
protect such purchase rights as aforesaid.  The adjustment will be such as will
give Holder upon exercise for the same aggregate Stock Purchase Price the total
number, class and kind of shares as Holder would have owned had the Warrant been
exercised or converted prior to the event and had he or it continued to hold
such shares until after the event requiring adjustment.




5.  ISSUE TAX




The issuance of certificates for shares of the Company’s Common Stock upon the
exercise or conversion of this Warrant will be made without charge to Holder for
any issue tax in respect thereof; provided, however, that the Company will not
be required to pay any tax which may be payable in respect of any transfer
involving the issuance and delivery of any certificate in a name other than that
of the original Holder of the Warrant being exercised.




6.  CLOSING OF BOOKS




The Company will at no time close its transfer books against the transfer of
this Warrant or of any shares of the Company’s Common Stock issued or issuable
upon the exercise of this Warrant in any manner which interferes with the timely
exercise of this Warrant.




7.  NO VOTING OR DIVIDEND RIGHTS; LIMITATION OF LIABILITY




Nothing contained in this Warrant will be construed as conferring upon Holder
the right to vote or to consent or to receive notice as a stockholder in respect
of meetings of stockholders for the election of directors of the Company or any
other matters or any rights whatsoever as a stockholder of the Company.  No
dividends or interest will accrue or be payable in respect of this Warrant or
the interest represented hereby or the shares purchasable hereunder until, and
only to the extent that, this Warrant has been exercised or converted.  No
provisions hereof, in the absence of affirmative action by Holder to purchase
shares of the Company’s Common Stock, and no mere enumeration herein of the
rights or privileges of Holder, will give rise to any liability of Holder for
the Stock Purchase Price or as a stockholder of the Company, whether such
liability is asserted by the Company or by its creditors.




8.  EXPIRATION




This Warrant will expire at 5:00 PM on the fifth anniversary of the date hereof.




9.

REGISTRATION RIGHTS




Company shall at its own expense, register all warrants issued under this
Agreement in the next registration statement filed by the Company.




10.  WARRANTS TRANSFERABLE




Subject to the provisions of the Agreement, this Warrant and all rights
hereunder are transferable, in whole or in part, without charge to Holder
(except for transfer taxes), upon surrender of this Warrant properly endorsed
(by Holder executing the Assignment Form annexed hereto).  Each Holder of this
Warrant, by taking or holding the same, consents and agrees that this Warrant,
when endorsed in blank, will be deemed negotiable, and that the holder hereof,
when this Warrant will have been so endorsed, may be treated by the Company and
all other persons dealing with this Warrant as the absolute owner hereof for any
purpose and as transferee hereof on the books of the Company, any notice to the
contrary notwithstanding; but, until such transfer on such books, the Company
may treat the registered Holder hereof as the Holder hereof for all purposes.




11.  MODIFICATION AND WAIVER




This Warrant and any provision hereof may be amended, waived or modified upon
written consent of the Company and Holder.




12.  NOTICES




Any notice or other communication required or permitted to be given or made
under this Agreement: (i) will be in writing, (ii) will be delivered by hand
delivery, U.S. Mail (certified or registered), Federal Express, UPS, Overnight,
Airborne, or other nationally recognized delivery service, fax, or e-mail or
other means of electronic transmission, and (iii) will be addressed as follows:




To Holder at:

________________

________________

________________

________________

________________







To the Company at:

Probe Manufacturing, Inc.

3050 Pullman St.

Costa Mesa, CA  92626



Attn: Reza Zarif



Fax:  714-424-2972

Email:  rzarif@probemi.com




or to such other address as such Person may designate by 10 days advance notice
to the other parties hereto.




Absent fraud or manifest error, a receipt signed by the addressee or such
addressee’s authorized representative, a certified or registered mail receipt, a
signed delivery service confirmation or a fax or e-mail confirmation of
transmission will constitute proof of delivery.  Any notice actually received by
the addressee will constitute delivery notwithstanding the failure to comply
with any provisions of this subsection.




A notice delivered by regular or certified U.S. Mail will be deemed to have been
delivered on the third business day after such notice’s post-mark.  Any other
notice will be deemed to have been received on the date and time of the signed
receipt or confirmation of delivery or transmission thereof, unless that receipt
or confirmation date and time is not a business day or is after 5:00 p.m. local
time on a business day, in which case such notice will be deemed to have been
received on the next succeeding business day.













13.  GOVERNING LAW




This Warrant will be governed by and construed under the laws of the State of
California as applied to agreements among California residents entered into and
to be performed entirely within California (other than conflict of law rules
which might result in the application of the laws of any other jurisdiction).










14.  LOST WARRANTS OR STOCK CERTIFICATES




The Company represents and warrants to Holder that upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction, or
mutilation of this Warrant or any stock certificate and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity reasonably satisfactory
to the Company, or in the case of any such mutilation upon surrender and
cancellation of this Warrant or any stock certificate, the Company at its
expense will make and deliver a new Warrant or stock certificate, of like tenor,
in lieu of the lost, stolen, destroyed or mutilated Warrant or stock
certificate.




15.  FRACTIONAL SHARES




No fractional shares will be issued upon exercise of this Warrant.  The Company
will, in lieu of issuing any fractional share, pay the Holder entitled to such
fraction a sum in cash equal to such fraction multiplied by the then effective
Stock Purchase Price.




16.  RIGHTS AND OBLIGATIONS SURVIVE EXERCISE OF WARRANT




The rights and obligations of the Company, of Holder and of the holder of any
shares of stock issued upon exercise of this Warrant, shall survive the exercise
of this Warrant.




17.  BINDING EFFECT ON SUCCESSORS




This Warrant shall be binding upon any corporation succeeding the Company by
merger, consolidation or acquisition of all or substantially all of the
Company’s assets.  All of the obligations of the Company relating to the Common
Stock issuable upon the exercise of this Warrant shall survive the exercise and
termination of this Warrant.  All of the covenants and agreements of the Company
shall inure to the benefit of the successors and assigns of the holder hereof.










IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its duly authorized officers, effective as of __________ __, 2006.







Probe Manufacturing, Inc.

A Nevada Corporation




By: __________________________________

Name: ________________________________

Title: _________________________________











5







--------------------------------------------------------------------------------


TABLE OF CONTENTS

 *  NOTICE OF EXERCISE
   
   * Signature
     
 *  NOTICE OF EXERCISE
   
   * Signature
     

 NOTICE OF EXERCISE




(To be signed only upon exercise of Warrant)




To:

PROBE MANUFACTURING, INC.




The undersigned, Holder of the attached Warrant, hereby irrevocably elects to
exercise the purchase right represented by the Warrant as follows:




[  ]

The undersigned elects to purchase for cash or check _______ full shares of
Common Stock of Probe Manufacturing, Inc. and herewith makes payment of
$_________ for those shares;




[  ]

The undersigned elects to effect a net exercise of the Warrant, exercising the
Warrant [ ] in full or [ ] as to the following gross number of shares:
_______________.




The undersigned requests that the certificates for the shares be issued in the
name of, and delivered to, __________________________________, whose address is
______________ ____________________________.




[The undersigned further requests that a new Warrant for the unexercised portion
of the attached Warrant be issued in the name of, and delivered to,
________________________, whose address is
_______________________________________.]




Dated: _________________

(Signature must conform in all respects to name of Holder as specified on the
face of the attached Warrant.)












Signature









Address














--------------------------------------------------------------------------------

ASSIGNMENT FORM




FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns, and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant with respect to the number of shares of
Common Stock set forth below:







Name of Assignee:




Address:




No. of Shares:













and does hereby irrevocably constitute and appoint _________, attorney-in-fact,
to make such transfer on the books of Probe Manufacturing, Inc., maintained for
that purpose, with full power of substitution in the premises.













Dated:______________________________________________________







Signature of Holder: ___________________________________________





























7







--------------------------------------------------------------------------------

EXHIBIT C




SERIES B WARRANT AGREEMENT







AMENDED AND RESTATED

SERIES B WARRANT PURCHASE AGREEMENT

THE WARRANT REPRESENTED BY THIS CERTIFICATE (AND THE SECURITIES ISSUABLE UPON
EXERCISE HEREOF) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE
DISPOSED OF, AND THE WARRANT MAY NOT BE EXERCISED, EXCEPT IN COMPLIANCE WITH THE
REQUIREMENTS OF, OR AN EXEMPTION UNDER, SUCH ACT.




WARRANT TO PURCHASE FIVE

SHARES OF COMMON STOCK OF

PROBE MANUFACTURING, INC.







This certifies that, for value received, __________________ or its registered
assigns (“Holder”), is entitled to purchase from Probe Manufacturing, Inc., a
Nevada corporation (the “Company”), 5 shares fully paid and non-assessable
shares of the Company’s Common Stock (the “Warrant Shares”) for cash at a price
of $3.00 per share,  for every unit that they purchased in the Company’s Private
Placement Memorandum (the “Stock Purchase Price”), at any time or from time to
time up to and including 5:00 p.m. (Pacific time) on May 15, 2007 (the
“Expiration Date”), upon surrender to the Company at its principal offices at
3050 Pullman Street, Costa Mesa, CA 92626 (or at such other location as the
Company may advise Holder in writing) of this Warrant properly endorsed with the
Notice of Exercise attached hereto duly filled in and signed and, except as
provided in Section 2 below, upon payment in cash or by check or wire transfer
of the aggregate Stock Purchase Price for the number of Warrant Shares for which
this Warrant is being exercised determined in accordance with the provisions
hereof.  The Stock Purchase Price and the number of Warrant Shares are subject
to adjustment as provided in Section 4 below.  




This Warrant is subject to the following terms and conditions:







1.  EXERCISE; ISSUANCE OF CERTIFICATES; PAYMENT FOR SALES




The Company agrees that the Warrant Shares purchased under this Warrant will be
and are deemed to be issued to Holder as the record owner of such shares as of
the close of business on the date on which this Warrant will have been
surrendered and payment made for such shares.  Certificates for the Warrant
Shares so purchased, together with any other securities or property to which
Holder is entitled upon such exercise, will be delivered to Holder by the
Company at the Company’s expense within five business days after the rights
represented by this Warrant have been so exercised.  In case of a purchase of
less than all the Warrant Shares, the Company will cancel this Warrant and
execute and deliver a new Warrant of like tenor for the balance of the Warrant
Shares purchasable under the Warrant surrendered upon such purchase to Holder
within a reasonable time.  Each stock certificate so delivered will be in such
denominations of the Company’s Common Stock as may be requested by Holder and
will be registered in the name of Holder.







2.  NET EXERCISE RIGHT




2.1

Right to Net Exercise.  In addition to, and without limiting, the other rights
of Holder hereunder, Holder will have the right (the “Net Exercise Right”) to
exercise this Warrant in part or in total into Warrant Shares as follows at any
time during the term hereof.  Upon exercise of the Net Exercise Right, the
Company will deliver to Holder, without payment by Holder of any Stock Purchase
Price or any cash or other consideration, that number of Warrant Shares computed
using the following formula:




X=Y (A-B)

A




Where:

X=

The number of Warrant Shares to be issued to Holder




Y=

The number of Warrant Shares purchasable pursuant to this Warrant




A=

The Fair Market Value of one Warrant Share as of the Exercise Date




B=

The Stock Purchase Price




2.2

Method of Exercise.

 The Net Exercise Right may be exercised by Holder by the surrender of this
Warrant to the Company at its principal office, together with a written notice
specifying that Holder intends to exercise the Net Exercise Right and indicating
the number of Warrant Shares to be acquired upon exercise of the Net Exercise
Right.  Such exercise will be effective upon the Company’s receipt of this
Warrant, together with the exercise notice, or on such later date as is
specified in the exercise notice (the “Exercise Date”) and, at Holder’s
election, may be made contingent upon the closing of the Company’s initial
public offering of any securities pursuant to a registration statement under the
Securities Act of 1933, as amended (the “Securities Act”).  Certificates for the
Warrant Shares so acquired will be delivered to Holder immediately upon the
Exercise Date.  If applicable, the Company will, upon surrender of this Warrant
for cancellation, deliver a new Warrant evidencing the rights of Holder to
purchase the balance of the Warrant Shares which Holder is entitled to purchase
hereunder.






2.3

Fair Market Value.

 The “Fair Market Value” of a Warrant Share as of a particular date means:  






(a)  if conversion of the Warrant Shares is effective as of the closing of the
Company’s initial public offering of any securities pursuant to a registration
statement under the Securities Act, the “price to public” specified for such
shares in the final prospectus for such public offering;




(b)  if the shares of the Company’s Common Stock are traded on a national
securities exchange or quoted on the National Association of Securities Dealers
National Market System, the average of the closing prices for such shares for
the five trading days immediately prior to the Exercise Date; however, if the
shares of the Company’s Common Stock are traded in another over-the-counter
market, then the average of the mean between the bid and asked prices for such
five trading days; and




(c)  otherwise, the price as determined in good faith by the Board of Directors
of the Company.




2.4

Automatic Exercise.

 Notwithstanding the foregoing, if the aggregate value of the cash, stock or
other property that Holder would have received if Holder had exercised this
Warrant immediately prior to the closing of an Acquisition (as defined below) or
an Asset Transfer (as defined below) exceeds the aggregate Stock Purchase Price
of the Warrant Shares, then this Warrant shall automatically be deemed
exercised, with no notice required by Holder and in lieu of the cash exercise
provided for in this Warrant, on a Net Issuance Exercise basis as described in
Section 2.1 above.  For purposes of this Section 2.4, the value of such stock or
other property will be deemed its fair market value as determined in good faith
by the Board of Directors of the Company. As used herein, “Acquisition” shall
mean any consolidation or merger of the Company with or into any other
corporation or other entity or person, or any other corporate reorganization, in
which the stockholders of the Company immediately prior to such consolidation,
merger or reorganization, own less than 50% of the Company’s voting power
immediately after such consolidation, merger or reorganization, or any
transaction or series of related transactions to which the Company is a party in
which in excess of fifty percent (50%) of the Company’s voting power is
transferred, excluding any consolidation or merger effected exclusively to
change the domicile of the Company.  As used herein, “Asset Transfer” shall mean
a sale, lease or other disposition of all or substantially all of the assets of
the Company.






3.  SHARES TO BE FULLY PAID; RESERVATION OF SHARES




The Company covenants and agrees that all Warrant Shares that may be issued upon
the exercise of the rights represented by this Warrant will, upon issuance, be
duly authorized, validly issued, fully paid and nonassessable and free from all
preemptive rights of any stockholder and free of all taxes, liens and charges
with respect to the issue thereof.  The Company further covenants and agrees
that, during the period within which the rights represented by this Warrant may
be exercised, the Company will at all times have authorized and reserved, for
the purpose of issue or transfer upon exercise or conversion of the subscription
rights evidenced by this Warrant, a sufficient number of shares of the Company’s
authorized but unissued Common Stock, or other securities and property, when and
as required to provide for the exercise or conversion of the rights represented
by this Warrant.  The Company will take all such action as may be necessary to
assure that such shares of the Company’s Common Stock may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of any domestic securities exchange upon which the stock may be
listed.  The Company will not take any action which would result in any
adjustment of the Stock Purchase Price (as defined in Section 4 hereof) if the
total number of shares of the Company’s Common Stock issuable after such action
upon exercise or conversion of all outstanding warrants, together with all
shares then outstanding and all shares then issuable upon exercise of all
options and upon the conversion of all convertible securities then outstanding,
would exceed the total number of shares of the Company’s Common Stock then
authorized by the Company’s Articles of Incorporation.




4.  ADJUSTMENT OF STOCK PURCHASE PRICE AND NUMBER OF SHARES




The Stock Purchase Price and the number of shares purchasable upon the exercise
or conversion of this Warrant will be subject to adjustment from time to time
upon the occurrence of certain events described in this Section 4.




4.1

Subdivision or Combination of Stock.  If the Company at any time subdivides the
outstanding shares of the Company’s Common Stock into a greater number of
shares, the Stock Purchase Price in effect immediately prior to such subdivision
will be proportionately reduced; and conversely, if the Company at any time
combines the outstanding shares of the Company’s Common Stock into a smaller
number of shares, the Stock Purchase Price in effect immediately prior to such
combination will be proportionately increased.  Upon each adjustment of the
Stock Purchase Price, Holder will thereafter be entitled to purchase, at the
Stock Purchase Price resulting from such adjustment, the number of Warrant
Shares obtained by multiplying the Stock Purchase Price in effect immediately
prior to such adjustment by the number of Warrant Shares purchasable pursuant
hereto immediately prior to such adjustment, and dividing the product thereof by
the Stock Purchase Price resulting from such adjustment.




4.2

Dividends In Stock, Other Stock Property, Reclassification.  If at any time or
from time to time the holders of the Company’s Common Stock (or any shares of
stock or other securities at the time receivable upon the exercise of this
Warrant) receive or become entitled to receive, without payment therefor:




(a)  any shares of the Company’s Common Stock or any shares of stock or other
securities which are at any time directly or indirectly convertible into or
exchangeable for Common Stock, or any rights or options to subscribe for,
purchase or otherwise acquire any of the foregoing by way of dividend or other
distribution;




(b)  any cash paid or payable otherwise than as a regular periodic cash dividend
at a rate which is substantially consistent with past practice (or, in the case
of an initial dividend, at a rate which is substantially consistent with
industry practice); or




(c)  any Common Stock or other or additional stock or other securities or
property (including cash) by way of spin-off, split up, reclassification,
combination of shares or similar corporate rearrangement; (other than shares of
the Company’s Common Stock issued as a stock split, adjustments in respect of
which will be covered by the terms of subsection 4.1 above), then and in each
such case, Holder will, upon the exercise or conversion of this Warrant, be
entitled to receive, in addition to the number of Warrant Shares receivable
thereupon, and without payment of any additional consideration thereof, the
amount of stock and other securities and property (including cash in the cases
referred to this Section 4.2 which Holder would hold on the date of such
exercise or conversion had he or it been the holder of record of such Common
Stock as of the date on which holders of the Company’s Common Stock received or
became entitled to receive such shares and/or all other additional stock and
other securities and property.




4.3

Organic Change.  Any recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Company's assets
or other transaction, in each case which is effected in such a way that the
holders of Common Stock are entitled to receive (either directly or upon
subsequent liquidation) equity securities or assets with respect to or in
exchange for Common Stock, is referred to herein as an “Organic Change.”  Prior
to the consummation of any Organic Change, the Company shall make appropriate
provision (in form and substance satisfactory to Holder) to insure that Holder
shall thereafter have the right to acquire and receive, in lieu of or in
addition to (as the case may be) the shares of Common Stock immediately
theretofore acquirable and receivable upon the exercise of this Warrant, such
shares, securities or assets as may be issued or payable with respect to or in
exchange for the number of shares of Common Stock immediately theretofore
acquirable and receivable upon exercise of this Warrant had such Organic Change
not taken place.  In any such case, the Company shall make appropriate provision
(in form and substance satisfactory to Holder) with respect to Holder’s rights
and interests to insure that the provisions of this Section 4 and Section 3
hereof shall thereafter be applicable to the Warrant (including, in the case of
any such consolidation, merger or sale in which the successor entity or
purchasing entity is other than the Company, an immediate adjustment of the
Stock Purchase Price to the value for the Common Stock reflected by the terms of
such consolidation, merger or sale, and a corresponding immediate adjustment in
the number of shares of Common Stock acquirable and receivable upon exercise of
the Warrant, if the value so reflected is less than the Stock Purchase Price in
effect immediately prior to such consolidation, merger or sale).  The Company
shall not effect any such consolidation, merger or sale, unless prior to the
consummation thereof, the successor entity (if other than the Company) resulting
from consolidation or merger or the entity purchasing such assets assumes by
written instrument (in form and substance satisfactory to Holder), the
obligation to deliver to Holder such shares, securities or assets as, in
accordance with the foregoing provisions, Holder may be entitled to acquire.




4.4

Other Notices.  If at any time:




(a) The Company will declare any cash dividend upon the Company’s Common Stock;




(b) The Company will declare any dividend upon the Company’s Common Stock
payable in stock or make any special dividend or other distribution to the
holders of the Company’s Common Stock;




(c) The Company will offer for subscription pro rata to the holders of the
Company’s Common Stock any additional shares of stock of any class or other
rights;




(d) There will be any capital reorganization or reclassification of the capital
stock of the Company, or consolidation or merger of the Company with, or sale of
all or substantially all of its assets to, another corporation;




(e) There will be a voluntary or involuntary dissolution, liquidation or winding
up of the Company; or




(f) The Company will take or propose to take any other action, notice of which
is actually provided to or is required to be provided, pursuant to any written
agreement, to holders of the Company’s Common Stock, then, in any one or more of
said cases, the Company will give, by first class mail, postage prepaid,
addressed to Holder at Holder’s address as shown on the books of the Company,
(x) at least 10 days prior written notice of the date on which the books of the
Company will close or a record will be taken for such dividends, distribution or
subscription rights or for determining rights to vote in respect of any such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up, and (y) in the case of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up, at least 20 days prior written notice of the date when the same will
take place.  Any notice given in accordance with the foregoing clause (x) will
also specify, in the case of any such dividend, distribution or subscription
rights, the date on which the holders of the Company’s Common Stock will be
entitled to exchange their stock for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, sale,
dissolution, liquidation or winding up, as the case may be.




4.5

Certain Events.  If any other event occurs as to which the other provisions of
this Section 4 are not strictly applicable or if strictly applicable would not
fairly protect the purchase rights of Holder in accordance with the essential
intent and principles of such provisions, then the Board of Directors of the
Company will make an adjustment in the number and class of shares available
under the Warrant, the Stock Purchase Price and/or the application of such
provisions, in accordance with such essential intent and principles, so as to
protect such purchase rights as aforesaid.  The adjustment will be such as will
give Holder upon exercise for the same aggregate Stock Purchase Price the total
number, class and kind of shares as Holder would have owned had the Warrant been
exercised or converted prior to the event and had he or it continued to hold
such shares until after the event requiring adjustment.




5.  ISSUE TAX




The issuance of certificates for shares of the Company’s Common Stock upon the
exercise or conversion of this Warrant will be made without charge to Holder for
any issue tax in respect thereof; provided, however, that the Company will not
be required to pay any tax which may be payable in respect of any transfer
involving the issuance and delivery of any certificate in a name other than that
of the original Holder of the Warrant being exercised.




6.  CLOSING OF BOOKS




The Company will at no time close its transfer books against the transfer of
this Warrant or of any shares of the Company’s Common Stock issued or issuable
upon the exercise of this Warrant in any manner which interferes with the timely
exercise of this Warrant.




7.  NO VOTING OR DIVIDEND RIGHTS; LIMITATION OF LIABILITY




Nothing contained in this Warrant will be construed as conferring upon Holder
the right to vote or to consent or to receive notice as a stockholder in respect
of meetings of stockholders for the election of directors of the Company or any
other matters or any rights whatsoever as a stockholder of the Company.  No
dividends or interest will accrue or be payable in respect of this Warrant or
the interest represented hereby or the shares purchasable hereunder until, and
only to the extent that, this Warrant has been exercised or converted.  No
provisions hereof, in the absence of affirmative action by Holder to purchase
shares of the Company’s Common Stock, and no mere enumeration herein of the
rights or privileges of Holder, will give rise to any liability of Holder for
the Stock Purchase Price or as a stockholder of the Company, whether such
liability is asserted by the Company or by its creditors.




8.  EXPIRATION




This Warrant will expire at 5:00 PM on the fifth anniversary of the date hereof.




10.

REGISTRATION RIGHTS




Company shall at its own expense, register all warrants issued under this
Agreement in the next registration statement filed by the Company.




10.  WARRANTS TRANSFERABLE




Subject to the provisions of the Agreement, this Warrant and all rights
hereunder are transferable, in whole or in part, without charge to Holder
(except for transfer taxes), upon surrender of this Warrant properly endorsed
(by Holder executing the Assignment Form annexed hereto).  Each Holder of this
Warrant, by taking or holding the same, consents and agrees that this Warrant,
when endorsed in blank, will be deemed negotiable, and that the holder hereof,
when this Warrant will have been so endorsed, may be treated by the Company and
all other persons dealing with this Warrant as the absolute owner hereof for any
purpose and as transferee hereof on the books of the Company, any notice to the
contrary notwithstanding; but, until such transfer on such books, the Company
may treat the registered Holder hereof as the Holder hereof for all purposes.




11.  MODIFICATION AND WAIVER




This Warrant and any provision hereof may be amended, waived or modified upon
written consent of the Company and Holder.




12.  NOTICES




Any notice or other communication required or permitted to be given or made
under this Agreement: (i) will be in writing, (ii) will be delivered by hand
delivery, U.S. Mail (certified or registered), Federal Express, UPS, Overnight,
Airborne, or other nationally recognized delivery service, fax, or e-mail or
other means of electronic transmission, and (iii) will be addressed as follows:




To Holder at:

________________

________________

________________

________________

________________







To the Company at:

Probe Manufacturing, Inc.

3050 Pullman St.

Costa Mesa, CA  92626



Attn: Reza Zarif



Fax:  714-424-2972

Email:  rzarif@probemi.com




or to such other address as such Person may designate by 10 days advance notice
to the other parties hereto.




Absent fraud or manifest error, a receipt signed by the addressee or such
addressee’s authorized representative, a certified or registered mail receipt, a
signed delivery service confirmation or a fax or e-mail confirmation of
transmission will constitute proof of delivery.  Any notice actually received by
the addressee will constitute delivery notwithstanding the failure to comply
with any provisions of this subsection.




A notice delivered by regular or certified U.S. Mail will be deemed to have been
delivered on the third business day after such notice’s post-mark.  Any other
notice will be deemed to have been received on the date and time of the signed
receipt or confirmation of delivery or transmission thereof, unless that receipt
or confirmation date and time is not a business day or is after 5:00 p.m. local
time on a business day, in which case such notice will be deemed to have been
received on the next succeeding business day.













13.  GOVERNING LAW




This Warrant will be governed by and construed under the laws of the State of
California as applied to agreements among California residents entered into and
to be performed entirely within California (other than conflict of law rules
which might result in the application of the laws of any other jurisdiction).










14.  LOST WARRANTS OR STOCK CERTIFICATES




The Company represents and warrants to Holder that upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction, or
mutilation of this Warrant or any stock certificate and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity reasonably satisfactory
to the Company, or in the case of any such mutilation upon surrender and
cancellation of this Warrant or any stock certificate, the Company at its
expense will make and deliver a new Warrant or stock certificate, of like tenor,
in lieu of the lost, stolen, destroyed or mutilated Warrant or stock
certificate.




15.  FRACTIONAL SHARES




No fractional shares will be issued upon exercise of this Warrant.  The Company
will, in lieu of issuing any fractional share, pay the Holder entitled to such
fraction a sum in cash equal to such fraction multiplied by the then effective
Stock Purchase Price.




16.  RIGHTS AND OBLIGATIONS SURVIVE EXERCISE OF WARRANT




The rights and obligations of the Company, of Holder and of the holder of any
shares of stock issued upon exercise of this Warrant, shall survive the exercise
of this Warrant.




17.  BINDING EFFECT ON SUCCESSORS




This Warrant shall be binding upon any corporation succeeding the Company by
merger, consolidation or acquisition of all or substantially all of the
Company’s assets.  All of the obligations of the Company relating to the Common
Stock issuable upon the exercise of this Warrant shall survive the exercise and
termination of this Warrant.  All of the covenants and agreements of the Company
shall inure to the benefit of the successors and assigns of the holder hereof.










IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its duly authorized officers, effective as of __________ __, 2006.







Probe Manufacturing, Inc.

A Nevada Corporation




By: __________________________________

Name: ________________________________

Title: _________________________________











8







--------------------------------------------------------------------------------

 NOTICE OF EXERCISE




(To be signed only upon exercise of Warrant)




To:

PROBE MANUFACTURING, INC.




The undersigned, Holder of the attached Warrant, hereby irrevocably elects to
exercise the purchase right represented by the Warrant as follows:




[  ]

The undersigned elects to purchase for cash or check _______ full shares of
Common Stock of Probe Manufacturing, Inc. and herewith makes payment of
$_________ for those shares;




[  ]

The undersigned elects to effect a net exercise of the Warrant, exercising the
Warrant [ ] in full or [ ] as to the following gross number of shares:
_______________.




The undersigned requests that the certificates for the shares be issued in the
name of, and delivered to, __________________________________, whose address is
______________ ____________________________.




[The undersigned further requests that a new Warrant for the unexercised portion
of the attached Warrant be issued in the name of, and delivered to,
________________________, whose address is
_______________________________________.]




Dated: _________________

(Signature must conform in all respects to name of Holder as specified on the
face of the attached Warrant.)












Signature









Address














--------------------------------------------------------------------------------

ASSIGNMENT FORM




FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns, and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant with respect to the number of shares of
Common Stock set forth below:







Name of Assignee:




Address:




No. of Shares:













and does hereby irrevocably constitute and appoint _________, attorney-in-fact,
to make such transfer on the books of Probe Manufacturing, Inc., maintained for
that purpose, with full power of substitution in the premises.













Dated:______________________________________________________







Signature of Holder: ___________________________________________





























--------------------------------------------------------------------------------










PROBE MANUFACTURING INDUSTRIES, INC.







____________________________










Amended

Series C Convertible Preferred Stock

Exchange Agreement










August 7, 2006















